                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


K.V.,1

                          Plaintiff,

vs.                                                  Case No. 19-1249-SAC

ANDREW SAUL,
Commissioner of the Social
Security Administration,

                          Defendant.


                             MEMORANDUM AND ORDER

        On January 8, 2016, plaintiff filed applications for social

security child insurance disability benefits and for supplemental

security income benefits. Plaintiff alleged a disability onset

date of January 8, 1996.          The applications were denied initially

and on reconsideration.         An administrative hearing was conducted

on May 8, 2018.       The administrative law judge (ALJ) considered the

evidence and decided on August 24, 2018 that plaintiff was not

qualified to receive benefits.          This decision has been adopted by

defendant.       This case is now before the court upon plaintiff’s

request to reverse and remand the decision to deny plaintiff’s

applications for benefits.




1   The initials are used to protect privacy interests.

                                        1
I.   STANDARD OF REVIEW

      To qualify for disability benefits, plaintiff must establish

that before he reached the age of 22 he was “disabled” under the

Social Security Act.   To be “disabled” means that the claimant is

unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which .

. . has lasted or can be expected to last for a continuous period

of not less than 12 months.”      42 U.S.C. § 423(d)(1)(A).

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).    “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek   v.   Berryhill,   139    S.Ct.   1148,   1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).        This

standard is “not high,” but it is “more than a mere scintilla.’”

Id. (quoting Consolidated Edison, 305 U.S. at 229).         It does not

require a preponderance of the evidence.       Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).      The court must examine the record as

a whole, including whatever in the record fairly detracts from the

weight of the defendant’s decision, and on that basis decide if

substantial evidence supports the defendant’s decision.         Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

                                    2
Cir. 1991)).            The court may not reverse the defendant’s choice

between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.              Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).                        The court reviews

“only the sufficiency of the evidence, not its weight.”                          Oldham v.

Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007).

II.     THE ALJ’S DECISION (Tr. 11-24).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                            (Tr. 12-13).

First, it is determined whether the claimant is engaging in

substantial gainful activity.                Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments        meet    or    medically       equal    the    criteria     of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the      ALJ    determines      the       claimant’s    residual    functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to   do    any     other      work   considering        his   or   her   residual

functional capacity, age, education and work experience.

                                               3
       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                     At step

five, the burden shifts to the Commissioner to show that there are

jobs   in   the    economy   with   the       claimant’s    residual   functional

capacity.         Id.   In   this   case,       the   ALJ   decided    plaintiff’s

application should be denied at the fifth step of the evaluation

process.

       The ALJ made the following specific findings in his

decision.     First, plaintiff was born in 1996 and had not reached

the age of 22 as of the alleged onset of his disability.                  Second,

plaintiff has not engaged in substantial gainful activity since

January 8, 1996, the alleged onset date.              Third, plaintiff has the

following    severe     impairments:          autism/pervasive    developmental

disorder/Asperger’s syndrome; major depressive disorder; anxiety;

attention     deficit    disorder    (ADD)        diagnosis;    scoliosis;    and

allergies.        Fourth, plaintiff does not have an impairment or

combination of impairments that meet or medically equal the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.                  Fifth,

plaintiff has the residual functional capacity (RFC) to perform a

range of medium work as defined in the Dictionary of Occupational

Titles.     Also, plaintiff:

       should avoid all pulmonary irritants . . . as well as
       hazards, including use of moving machinery and exposure
       to unprotected heights.     He is able to understand,

                                          4
     remember, and carry out simple, routine, repetitive
     tasks, in a work environment free of fast-paced
     production requirements, involving only simple work-
     related decisions, with few, if any, workplace changes.
     He should have no interaction with the public, but can
     tolerate frequent interaction with coworkers and
     supervisors.

(Tr. 16).

     Sixth, the ALJ found that plaintiff has no relevant work, a

limited    education,        and    is   able    to    communicate      in   English.

Finally, based upon the testimony of a vocational expert, the ALJ

decided     that    considering          plaintiff’s      age,    education,    work

experience    and    residual       functional        capacity,   plaintiff    could

perform jobs that exist in significant numbers in the national

economy, such as counter supply worker, linen room attendant, and

lamination assembler.

III. DISCUSSION

     A. Credibility

     Plaintiff’s first argument to reverse and remand the decision

to deny benefits is that the ALJ failed to give good reasons to

discredit plaintiff’s allegations regarding the frequency and

intensity of his mental limitations.                   Doc. No. 11, p. 14.       The

court recognizes that credibility determinations are generally the

province of the ALJ and binding on the court. Broadbent v. Harris,

698 F.2d 407, 413 (10th Cir. 1983); Angelina B. v. Saul, 2019 WL

3318181 *3 (D.Kan. 7/24/2019).                  Credibility findings, however,

“’should    be     closely    and    affirmatively       linked    to    substantial

                                            5
evidence and not just a conclusion in the guise of findings.’”

Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)(quoting Huston

v. Bowen, 838 F.2d 1125, 1133 (10th Cir. 1988)).

          1. Plaintiff’s testimony

     Plaintiff testified that he cannot work because he shuts down

with any kind of stress.    He feels overwhelmed and has physical

symptoms such as sweating, nausea and headaches.      According to

plaintiff, this caused him to drop out of high school.

     Plaintiff does not have a driver’s license and has not tried

to get one.     His parents drive him.    He does not use public

transportation.

     At the time of the administrative hearing, plaintiff was not

taking medication for anxiety, although he testified that he had

taken several medications for anxiety previously.    He stated that

he stopped taking the medications because of bad reactions, such

as headaches.   He also stated that he would like to see his mental

health case manager more, but that he and his mother cannot afford

it because it is no longer paid for.   Plaintiff testified that he

had one friend that he sees a few times a year and that mainly he

sleeps all day and plays video games a little bit.

     Plaintiff stated that he can’t find the willpower to get up

and do anything; that he deals with suicidal thoughts on a daily

basis; and that he has an absence of motivation.      He said that

sometimes he has crying spells if he gets overwhelmed or he may

                                 6
scream or jump around or lay down.         Plaintiff also stated that he

is easily distracted and loses his attention.

              2. Credibility findings

      The ALJ found that plaintiff’s statements concerning the

intensity, persistence and limiting effects of his symptoms were

not “entirely consistent with the medical evidence and other

evidence in the record.” (Tr. 17). The ALJ noted that plaintiff’s

IQ testing and achievement scores showed him functioning in the

average range.      (Tr. 17).     He also noted that plaintiff was fully

oriented and had little or no problems with the mathematical tasks

he   was    given   during   a   consultative   examination.   (Tr.   18).

Furthermore, his memory function, attention and concentration

tested as average or above average, and plaintiff’s overall memory

function and comprehension of social norms and expectations was

good.      (Tr. 18). The ALJ stated that Dr. Pulcher, the consultative

examiner, observed that plaintiff made quite good eye contact and

that plaintiff’s verbal skills and pattern of communication were

well within normal limits.         (Tr. 18).    This appears to have been

Dr. Pulcher’s observation and not an objective test finding.

      The ALJ summarized his findings as follows:

      [Plaintiff’s] allegations of total disability are out of
      proportion with the medical and other evidence of
      record. As previously noted, [plaintiff’s] allegations
      are generally consistent with his complaints and reports
      to his treatment providers.    However, other than his
      subjective reports, there is little evidence to support
      the severity and degree of limitation [plaintiff]

                                       7
     asserts. [Plaintiff’s] participation in treatment and
     compliance with medications has been very sporadic and
     inconsistent, and when taking medications even somewhat
     consistently treatment records indicate that his
     symptoms and functioning are significantly better.
     Moreover, formal testing shows that the claimant is
     functioning in the average range intellectually, and
     mental status examinations have not revealed any serious
     chronic cognitive deficits, particularly when he takes
     his medications more consistently.    Treatment records
     also do not document any serious deficits in the
     claimant’s ability to interact or communicate with
     others, beyond his own reports.

(Tr. 18-19).

             3.   Other evidence in the record

     The record shows that in spite of plaintiff’s intellectual

capacity, his own goal-setting, and the help and encouragement of

his mother and mental health team, at the age of 22 plaintiff still

had not finished public high school, or completed online courses

to achieve a high school degree or a GED. Plaintiff has frequently

exhibited     poor    hygiene    and     depressive   symptoms,     such    as

oversleeping and isolation.            Over the years, plaintiff has had

extensive mental health therapy or guidance from a case manager,

therapist,    psychiatrist      and    others.    Their   records    do    not

demonstrate much progress.

     Bill Seeberger, plaintiff’s case manager for approximately 3

years, saw plaintiff one or two times per week.           He observed that

plaintiff struggled with hygiene and self-care, and struggled to

follow through with “appointments, cooking/cleaning and taking

medications.”        (Tr. 1265).       He stated that plaintiff cannot


                                        8
complete written tasks on his own, and requires support in social

situations to the extent that he refuses to go into stores. Id.

He further commented that plaintiff lacks the energy and ability

to motivate himself due to depression.                  (Tr. 1267).      He recorded

that    overall    plaintiff      had   difficulty       with:       communicating,

comprehending, isolating himself, anxiety, sleeping, staying on

task,    irritability,       handling      stress,      concentration,         handling

changes in routine, obsessive behaviors, bathing and grooming.

(Tr. 1265).       The ALJ discounted these “casual” observations. (Tr.

20).    But, the ALJ he did not give any reasons to question thoughts

drawn from extensive contact with plaintiff regarding plaintiff’s

communication,         anxiety,    irritability,        concentration,         hygiene,

self-care,    missed      appointments,        social    reticence      and    lack   of

follow through in a variety of areas.                   These observations were

corroborated to some extent by the comments of Kira Harkins,

another    mental      health     worker   with    a    long   relationship        with

plaintiff.     She commented that plaintiff had “anger outbursts,”

experienced       “serious      depressive       symptoms,”       had    “difficulty

maintaining adequate hygiene,” “typically doesn’t feel comfortable

in social settings,” and “tends to isolate himself.”                          (Tr. 963-

64).

        As already mentioned, Dr. Pulcher conducted a consultative

examination       of     plaintiff      and     concluded        that    plaintiff’s

“presentation is essentially consistent with the record provided

                                           9
for review, in that he is of average intellectual ability but has

an autism spectrum disorder which was diagnosed at a young age

after he stopped speaking, and which has resulted in social and

communication and interpersonal dysfunction throughout his life.”

(Tr. 930)(emphasis added).     Dr. Pulcher concluded:

       [Plaintiff] is able to understand and carry out simple
       instructions, and his attention and concentration are
       within normal limits.   His autistic limitations limit
       his ability to interact productively with others, and
       would definitely negatively impact adaptability and
       persistence in work settings.      His depression with
       irritability and agitation would also be problematic in
       virtually any work setting.

(Tr. 930)(emphasis added).     The ALJ gave the underscored sentences

of this excerpt “little weight” as being “vague and conclusory” in

that   Dr.   Pulcher   did   not   “provide   any   specific   functional

limitations as to what types of setting [plaintiff] could adapt

to, or persist in, or how frequently he could tolerate social

interaction.”   (Tr. 20).

       In contrast, the ALJ gave “great weight” to the opinions of

state agency consultants, noting their comprehensive review of the

record and familiarity with disability determination standards.

(Tr. 20).    He also found their conclusions consistent with the

evidence of record “including the objective results of formal

testing and mental status examinations and [plaintiff’s] poor

compliance with medications and treatment.”          (Tr. 20).    One of

these consultants stated that mental health records showed that


                                    10
plaintiff     had   been   diagnosed    with    bipolar   disorder,     severe

depression with psychotic features and pervasive developmental

disorder.       (Tr.   98).      “Attention       and   concentration     were

distractible and impaired.”        (Tr. 98).        He further noted that

plaintiff had endorsed paranoid delusions during a mental status

exam.     (Tr. 98).    He recounted that school records showed that

plaintiff tested for clinically significant depression “indicating

a high level of internal distress such as depressed mood, low self-

esteem, headaches, lethargy and pain.”           (Tr. 99).   Plaintiff also

registered elevated scales of hyperactivity and attention problems

as well as withdrawal.        (Tr. 99).        The state agency consultant

further remarked as follows:

        Evidence    shows    that   despite    medication    and
        psychotherapy, the [plaintiff] continues to experience
        fluctuating mood [symptoms] and limitations of daily
        activities. Due to autism he experiences deficits of
        his ability to function socially and in specific
        environments.    He participated in special education
        under an IEP. The severity of impairments does not meet
        or equate the criteria of the listings. The [plaintiff]
        displays average intellect and communication within
        normal limits. [Activities of daily living, school
        records and medical evidence of record] show that his
        interests and daily activities are not narrowly
        restricted. He experiences . . . ongoing [symptoms] of
        depression   despite   treatment.     With   regard   to
        [activities of daily living], the function report and
        evidence show moderate restriction due to his [medically
        determinable impairments] including poor personal care
        and hygiene, overly sleeping, long time periods to
        complete simple chores, and few hobbies and interests.
        [Plaintiff] only goes out with his mother to shop for
        short periods of time. He cannot drive and does not use
        public transportation.      [Plaintiff] is moderately
        impaired in his ability to appropriately socially

                                       11
     interact.   Although psychiatric records report he is
     cooperative in 1/1 exam settings, the [consultative
     examiner] reports that the [plaintiff] experiences
     problematic anger and irritability.     The [plaintiff]
     also reports social anxiety and trouble functioning in
     social environments due to [autism spectrum disorder],
     which is consistent with the records and the disorder.
     He has few friends, limited mainly to online contact,
     and is socially isolative. He does not go in public
     alone.   Regarding concentration and persistence, the
     [plaintiff] displays normal attention and concentration
     on tasks, as well as normal memory, as shown by the
     [consultative examiner].   Medical evidence of record]
     shows, however, that the [plaintiff] experiences
     agitation, anger, irritability and reduced energy that
     could be expected to moderately impair his ability to
     perform more complex tasks. [He is] moderately limited
     in his ability to adapt to changes in work environments
     due to [autism spectrum disorder] and mood disturbance
     [symptoms]. He has additional adaptive limitations of
     not being able to use public transportation or travel
     unaccompanied to unfamiliar places.        He therefore
     retains the ability to perform simple, repetitive tasks
     in an environment without demand for high production or
     fast pace, with structure and little change in routine,
     and with only infrequent interactions with the public,
     supervisors or co-workers.

(Tr. 99-100)(emphasis added).

             4. Analysis

     Plaintiff’s    testimony       did    not   assert   an    intellectual    or

cognitive deficit.         Therefore, the court agrees with plaintiff

that the objective tests of plaintiff’s IQ and calculation and

comprehension     skills,    upon    which       the   ALJ     relies,   are   not

substantially     material     to     the      credibility      of   plaintiff’s

testimony.     Defendant does not seem to argue otherwise in the

response brief.




                                          12
       The medical opinions on record also do not substantially

support the ALJ’s conclusions regarding plaintiff’s credibility.

Dr.    Pulcher    and    the     state    agency       consultants         indicated   that

plaintiff’s presentation was consistent with his complaints and

history.     They further indicated that plaintiff’s symptoms exist

despite treatment.         They each gave opinions that plaintiff would

have significant difficulty interacting in a work setting with the

public, supervisors or co-workers.2

       Despite    the     “great     weight”       given      to     the    state    agency

consultants’ opinions, the ALJ did not accept their determination

that    plaintiff       could    have     only    infrequent         interactions      with

supervisors and co-workers.               (Tr. 60, 99-100).           The ALJ reasoned

that the record did not document that plaintiff had any serious

difficulty       communicating       or     interacting        with        his   treatment

providers or Dr. Pulcher.            (Tr. 20).          This, however, ignores the

statements of Seeberger and Harkins, two of plaintiff’s most

frequent    mental       health    contacts,           who   noted    difficulty       with

communication       and    irritability           among      other     issues       already

mentioned.3        It     also    ignores        Dr.    Pulcher’s      statement       that

plaintiff’s presentation during the consultative examination was


2 Although the ALJ gave little weight to Dr. Pulcher’s opinion and great weight
to the state agency consultant’s opinion, the court does not see a substantial
difference between the two.
3 The ALJ states that the observations of Seeberger and Harkins at Tr. 1265-
1267 and 963-64 are not well supported by the medical evidence. (Tr. 20). The
ALJ, however, does not specifically identify the medical evidence which
contradicts their observations.

                                            13
“essentially consistent with records provided for review, in that

he . . . has an autism spectrum disorder . . . which has resulted

in   social    and       communication    and    interpersonal      dysfunction

throughout his life.”        (Tr. 930).

     Finally, the ALJ has referred to situational stressors4 that

impact plaintiff’s symptoms and to plaintiff’s playing video games

and talking to friends online.            (Tr. 18).       This information was

available to the mental health personnel and consultants who gave

opinions    for    the    record.    There      is   no   indication   that   it

contradicts       plaintiff’s    testimony      or   that    it   substantially

supports     the    ALJ’s    conclusion       that   plaintiff’s    claims    of

disability are out of proportion to the medical and other evidence

of record.

     B. Medication noncompliance

     The ALJ relied upon plaintiff’s noncompliance with prescribed

medication to evaluate plaintiff’s credibility and to evaluate the

impact of plaintiff’s conditions upon his residual functional

capacity.     The ALJ stated:

     [T]reatment records . . . document poor compliance with
     medications and treatment. Although [plaintiff] often
     reported stopping medications due to side effects, there
     is no support for these claims, and his overall poor
     compliance does not show that he made genuine efforts to
     try other medications.    In fact, [plaintiff] has not
     been taking any medications for most of the past two
     years, despite numerous indications in the record that
     when [plaintiff] does take his medications more
4 The record includes references to moving residences, parents’ divorce,
financial pressures, pets’ poor health, hoarding behavior and other issues.

                                         14
     consistently, he is able to feel and function better,
     with more energy and less depression.      Mental status
     examinations also often reflect that he is attentive and
     cooperative, alert and oriented, and his cognitive
     functions are in tact when he takes his medications more
     consistently. If [plaintiff’s] symptoms were truly as
     persistent and debilitating as he asserts, one would
     expect that he would have made a greater effort to follow
     through with treatment and take his medications as
     prescribed.

(Tr. 18)(citations to exhibits omitted).

     In Heggie v. Berryhill, 2018 WL 658712 (D.Kan. 2/1/2018), the

court considered a similar situation.      The plaintiff in Heggie

alleged a mental health disability.   In evaluating the plaintiff’s

symptoms, the ALJ found that the plaintiff regularly stopped taking

his medications, despite repeatedly reporting they were effective,

because he forgot to pick them up and because he did not see the

point in taking them.   The ALJ in Heggie further determined that

the prescribed medication was generally effective and that the

plaintiff’s failure to regularly take the medication showed the

plaintiff did not find his mental symptoms so severe and disabling

to require continuing treatment and medication.

     The court reversed and remanded the decision to deny benefits

in Heggie because the ALJ made no finding that the plaintiff would

be able to return to work if he took the prescribed medication and

because the ALJ did not consider whether forgetting the medication

or failing to see the point of taking it was the result of the

plaintiff’s mental impairment and therefore justifiable.    Id. at


                                15
*4.   These are two of the four factors listed by the Tenth Circuit

in Frey v. Bowen, 816 F.2d 508 (10th Cir. 1987) for consideration

when noncompliance with prescribed or recommended treatment is an

issue.

      As in Heggie, the ALJ in this case did not make a finding

that plaintiff could return to work if he took his medication as

prescribed.     Perhaps this was because the ALJ considered plaintiff

able to work even without taking prescribed medication.             As noted

above, however, the ALJ’s assessment of plaintiff’s RFC does not

incorporate the limitations suggested by Dr. Pulcher or the state

agency consultants, and it lacks support in the other evidence in

the record.     And as in Heggie, the ALJ made no consideration of

whether plaintiff’s failure to take medication was the result of

plaintiff’s mental impairment.5

      The court applied similar reasoning in Potter v. Astrue, 2012

WL 5499509 *5 (D.Kan. 11/13/2012) where the plaintiff’s decision

to stop depression medication and other prescribed or recommended

treatment was considered by the ALJ as grounds to discredit the

plaintiff’s testimony and to deny benefits.            The court reversed

the decision to deny benefits because the ALJ did not consider

whether   the   medication    and   other   measures   would   restore    the




5 The court further notes that plaintiff’s numerous mental health appointments
indicate that he has had a serious regard for his symptoms.

                                     16
plaintiff’s ability to work and whether her noncompliance was

justified.

      Defendant has cited two unpublished Tenth Circuit cases for

the proposition that the Frey factors do not need to be applied

when noncompliance is merely considered as a credibility factor as

opposed to grounds for denying disability.          These cases are Thomas

v. Berryhill, 685 Fed.Appx. 659, 663 (10th Cir. 2017) and Johnson

v. Colvin, 640 Fed.Appx. 770, 774 (10th Cir. 2016).           We find these

cases to be distinguishable.        In Thomas, the court was discussing

the evaluation of a doctor’s opinion when that doctor stated that

the plaintiff’s condition would improve with physical therapy.              In

Johnson, the court considered several factors which discounted the

plaintiff’s credibility and determined that while consideration of

the plaintiff’s noncompliance “may be problematic,” the balance of

credibility analysis adequately supported the ALJ’s determination.

640 Fed.Appx. at 775.

      C. Summary

      In   summary,   the   court   finds   that   the   ALJ’s   credibility

findings and in turn his findings as regard plaintiff’s RFC are

not supported by substantial evidence.6




6 “[C]redibility and RFC determinations are inherently intertwined.”   Poppa v.
Astrue, 569 F.3d 1167, 1171 (10th Cir. 2009).

                                     17
IV. Conclusion

      For the above-stated reasons, the court directs that the

decision of the Commissioner is reversed and that judgment shall

be   entered   pursuant   to   sentence   four   of   42   U.S.C.   §   405(g)

remanding the case for further proceedings consistent with this

memorandum and order.

      IT IS SO ORDERED.

      Dated this 24th day of March, 2020, at Topeka, Kansas.


                               s/Sam A. Crow
                               Sam A. Crow, U.S. District Senior Judge




                                     18
